Case 1:19-cv-00715-LO-IDD Document 61 Filed 08/22/19 Page 1 of 2 PageID# 931




                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division


JUUL LABS, INC.,

                   Plaintiff,


v.                                                  Civil Action No. 1:19-cv-00715


YASER AHMED, GREG HILLHOUSE, PANTELEY
NIKOLOV, MIN ZHANG (敏 张), DANIEL WHITE,
WENJIANG MAI, DONG DONG WANG (东东 王),
ARTHUR BERNARD, MARK DERIAS, KEVIN
SULLIVAN, ANTONIO CRESSOTTI, RUSSELL
MCGOWAN, ZHENYU ZHU, LIAN CUI JIANG (莲翠
蒋), XIAO HUA WANG (小华 汪), ROY WALKER,
YERVAND SETOYAN, GREG WILSON, EMAN
GHALY, HAI YAN XIANG (海艳 项), JORDAN
HORST, MYRON DOYLE, BENZ TRAN, DENNIS
HAMMER, JIAQI CHEN, DUY TRAN, ANGELENE
QUIMBAYA, KENNETH BUSS, PENG LIN (鹏 林)
IVAN ZAMBAROV, APRIL CASELLA, NIKOLAY
ZANBAROV, TRACY WISBY, MERVAT
ABOULAYLA, NOAH MARTANO, NICOLE EGDORF,
JOSIF LEITNER, HARLEN NAPPI, ROBERT RULE,
MINGHUA HUANG, SARAH GRIFFITH, JACOB
COLEMAN, SLADE HANSON, ALEJANDRO PIEDRA,
CHRISTY VASQUEZ, HUI QI LIN (辉棋 林), WENBO
LEI, MARCIO DIAZ, ALI TOY, JESSE LAZAR, SIBEL
TOY, NIDAL HAMAYEL, IMAD RIHAN, ZAHEY
SAMEEH, JASON KIM, FREDERICK ROESEL, YAN
XIONG, BOBBY TAYLOR, CAROL PRINE, JIAWEI
HUANG, DARIO VASQUEZ, KENGATE LEEN,
JORDAN MCLEOD, KYLE JACKSON, KYLE
PATTERSON, and KIMBERLY STRATOS,

                   Defendants.
Case 1:19-cv-00715-LO-IDD Document 61 Filed 08/22/19 Page 2 of 2 PageID# 932




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of August 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, and that there are no counsel of record for

defendants at this time.

Date: August 22, 2019                           /s/ Monica Riva Talley
                                               Monica Riva Talley (VSB No. 41840)
                                               Byron Pickard (VSB No. 47286)
                                               Dennies Varughese, Pharm.D. (pro hac vice)
                                               Nirav N. Desai (VSB. No. 72887)
                                               Nicholas J. Nowak (pro hac vice)
                                               Daniel S. Block (pro hac vice)
                                               STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                               1100 New York Ave., N.W., Suite 600
                                               Washington, DC 20005-3934
                                               Telephone No.: (202) 371-2600
                                               Facsimile No.: (202) 371-2540
                                               mtalley@sternekessler.com
                                               bpickard@sternekessler.com
                                               dvarughe@sternekessler.com
                                               ndesai@sternekessler.com
                                               nnowak@sternekessler.com
                                               dblock@sternekessler.com

                                              Attorneys for Plaintiff




                                                2
